           Case 1:20-cv-04539-CM Document 57 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________

PERRY STREET SOFTWARE, INC.,

                        Plaintiff,

        -against-
                                                                        No. 20-cv-04539 (CM)

JEDI TECHNOLOGIES, INC.

                  Defendant
__________________________________________

                                               ORDER

McMahon, C.J.:

I have received letters from counsel who are making a mountain out of a molehill.

The only discovery required to complete the record in this matter is (if Perry Street chooses to take
it) a one hour (no longer) deposition of Mr. Haan, to explore the averrals contained in his recently
submitted affidavit – which, if credited, will be sufficient for me to decide to follow the courts that
decided AGCS Marine Ins. Co. v. Hymel & Associates, LLC, No. 1:16-cv-6899 (GHW), 2017 WL
2729093, at *5 (S.D.N.Y. June 22, 2017) and VS Tech., LLC v. Twitter, Inc., No. 2:11-cv-43, 2011
WL 11074291 (E.D. Va. June 28, 2011), and conclude that Jedi is not bound by the TOS’s
arbitration clause.

No other discovery is permitted. In particular, there can be NO discovery touching on any
particular merits of the underlying patent-infringement issues. There is no need for any document
discovery. The only open issue, as far as I am concerned, is whether Mr. Haan was satisfying his
Rule 11 obligations – and that can be adequately explored by questioning him about his general
practices in connection with patent-infringement cases and about whether his conduct in this case
conformed to those general practices or was the product of some special instruction from his client.

I do not need or want additional briefing. I want the transcript of any deposition taken of Mr. Haan.
I can decide the motion to compel with that additional information. Any additional issues that were
not raised until the reply brief will not be the basis for decision, applying the usual rule that matters
first raised on reply are deemed waived. Knipe v. Skinner, 999 F.2d 708, 711 (2d Cir. 1993); see
also Cruz v. Zucker, 116 F. Supp.3d 334, 349 n.10 (S.D.N.Y. 2015).

The Clerk of Court is respectfully directed to remove the motion at Docket Number 55 from the
Court’s list of open motions.

                                                   1
         Case 1:20-cv-04539-CM Document 57 Filed 10/23/20 Page 2 of 2




Dated: October 23, 2020



                                          ____________________________________

                                                      Chief Judge



BY ECF TO ALL COUNSEL




                                      2
